                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            TALLAHASSEE DIVISION 1

ANTHONY O. LONGSTREET,

        Plaintiff,
v.                                                            Case No. 4:18cv268-MW/CAS

SAVONYA POOL,
R.W. IVEY, and
ROBERT R. KYNOCH,

      Defendants.
___________________________/

                            ORDER ACCEPTING AND ADOPTING
                             REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation. ECF No. 29. Upon consideration, no objections having been filed by

the parties,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted as this Court’s opinion.

The Clerk shall enter judgment stating, “This case is DISMISSED for failure to

prosecute and failure to comply with a Court order.” The Clerk shall close the file.

       SO ORDERED on September 4, 2019.


                                                     s/ MARK E. WALKER
                                                     Chief United States District Judge


1
 Defendant has failed to keep the Clerk advised of his current address as evidenced by returned mail. ECF Nos. 31,
30, and 28.
